DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-10, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claim 1, of a sensor system comprising a processor which “in response to the position being outside the effective region (R1), after the pen pressure value becomes a noncontact value indicating that the stylus is not in contact with the panel surface, preventing outputting of the pen pressure value until the position returns to an inside of the effective region (Fig. 2)” is not found in the prior art along with the rest of the limitations of claim 1.
The closest in the art are Suzuki (US 20210208696 A1) and Park (US 20170003814 A1).
Suzuki teaches a sensor system comprising obtaining position and pressure values for a stylus (Fig. 2, [0054], [0055], [0064]), but does not teach prevention of output upon exiting an effective region.
Park teaches a sensor system wherein a stylus is sensed for both position and pressure and the selection of preset portions of the touch panel (Figs. 3 and 6, [0116]-[0117], [0159]), but does not teach the prevention of output upon exiting an effective region. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PETER D MCLOONE/Primary Examiner, Art Unit 2692